Order entered October 3, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01328-CV

                            IN RE DANI RUBINOFF, Relator

                Original Proceeding from the 429th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 429-51128-2012

                                        ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE